                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Austin Black Elk,                                            Civil No. 18-3255 (DWF/LIB)

                        Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
Paul Schnell, et al.,

                        Defendants.


       This matter is before the Court upon Plaintiff Austin Black Elk’s (“Plaintiff”)

objections (Doc. No. 13 (“Pl. Obj.”)) to Magistrate Leo I. Brisbois’s June 4, 2019 Report

and Recommendation (Doc. No. 12 (“R&R”)). Due to the procedural status of this case,

the Court received no response to Plaintiff’s objections.1 The Court has conducted a de

novo review of the record, including a thorough review of Plaintiff’s objections, pursuant

to 28 U.S.C. § 636(b)(1) and Local Rule 72.2(b).

       The factual background for the above-entitled matter is clearly and precisely set

forth in the R&R and is incorporated by reference for purposes of Plaintiff’s objections.

The Magistrate Judge found that Plaintiff failed to state a claim upon which relief may be

granted and recommended that: (1) Plaintiff’s claim that the requirement to comply with

sex-offender treatment as a condition of his release is a violation of his constitutional

rights be dismissed without prejudice, and (2) all other claims be dismissed with




1
       Defendants have not been served with process.
prejudice.2 For the reasons set forth below, the Court respectfully overrules Plaintiff’s

objections and affirms the R&R in its entirety.

       The Magistrate Judge correctly explained that when reviewing whether a

complaint states a claim upon which relief may be granted, the Court must accept as true

all factual allegations in the complaint and draw all reasonable inferences in Plaintiff’s

favor. (R&R at 3 (citing Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008)).)

The Magistrate Judge also thoroughly detailed that the complaint must state a claim to

relief that is plausible on its face, and that while pro se complaints are to be construed

liberally, they still must allege sufficient facts to support the claims advanced. (R&R

at 3.) Magistrate Judge Brisbois concluded that Plaintiff’s claims are insufficiently

pleaded because: (1) a civil detainee in Minnesota may not seek relief under a California

statute; (2) there is no legal basis for Plaintiff’s allegation that he was denied due process

when Plaintiff does not contest his underlying conviction and the violations Plaintiff

complains of were an aspect that conviction; (3) Plaintiff’s constitutional claims with

respect to the conditions imposed by Minn. Stat. § 243.166 fail as a matter of law because

they have been raised previously and squarely rejected by the Eighth Circuit; and (4)

Plaintiff fails to allege how the requirement that he complete sex-offender treatment as a

condition of his release violates his constitutional rights.

       Plaintiff first argues that he is entitled to relief under the “Bane Act,” and that the

Magistrate Judge incorrectly concluded that the “Bane Act” has no applicability to this


2
      ccordingly, the Magistrate Judge also recommended that Plaintiff’s application to
proceed in forma pauperis (Doc. No. 2) be denied as moot.

                                               2
case. (Pl. Obj. at 1-4.) The Magistrate Judge presumed, and the Court agrees, that the

“Bane Act” is a reference to the Tom Bane Civil Rights Act, Cal. Civ. Code § 52.1. The

Court agrees with the Magistrate Judge that a California statue has no applicability to a

case involving a Minnesota-resident civil detainee suing agents of the state of Minnesota

based on the application of Minnesota laws. While Plaintiff argues that the California

statute applies broadly to non-California residents outside the state of California, a

California statue is not analogous to decisions of the United States Supreme Court or

other sources of federal law. (See Pl. Obj. at 2.) Accordingly, Plaintiff does not qualify

for relief under the “Bane Act.”

       Plaintiff also contends that the conditional-release and registration requirements

imposed by Minnesota law violate his federal constitutional rights, and objects to the

Magistrate Judge’s interpretation of his claims. (See Pl. Obj. at 5-6.) Plaintiff argues that

the Magistrate Judge improperly inferred that Plaintiff was properly indicted with a “new

charge,” when in actuality, a “new charge” was imposed on him as a result of his

conditional release. (Id.) Plaintiff therefore alleges that his constitutional rights were

violated because he was not indicted for the “new charge” and did not receive the due

process protections. (Id.) Despite Plaintiff’s objection, the Magistrate Judge’s correct

analysis still applies. The Magistrate Judge correctly stated that conditional release and

registration requirements are not new charges, but rather an aspect of Plaintiff’s earlier

sentence. (R&R at 4-5.) Plaintiff concedes that he is not challenging his underlying

conviction or sentence. (Pl. Opp. at 4.) Accordingly, the Court agrees with the

Magistrate Judge that there is no legal basis for Plaintiff’s claim.


                                              3
       Plaintiff’s remaining objections on this point center on due process violations

resulting from stigmatization he feels caused by the conditions of his sex-offender

treatment program and repercussions of the Minnesota registration statute, Minn. Stat.

§ 243.166. (Pl. Obj. at 6.) Nonetheless, the Eighth Circuit has expressly rejected this

kind of constitutional challenge. See Gunderson v. Hvass, 339 F.3d 639, 644-645 (8th

Cir. 2003) (holding that damage to reputation caused by mandatory registration is not

sufficient to invoke due process protections, and the burden of registration requirements

is too minimal to trigger a heightened due-process analysis). Therefore, the Court agrees

with the Magistrate Judge that these claims fail as a matter of law.

       It does not appear that Plaintiff objects to the Magistrate Judge’s recommendation

that Plaintiff amend his claim with respect to his allegation that the terms of his release

unlawfully coerce him to comply with sex-offender treatment. (See Pl. Obj. at 7-8.) The

Court agrees with the Magistrate Judge’s analysis and finding that as pleaded, Plaintiff

fails to properly allege how the requirement that he complete sex-offender treatment

violates his constitutional rights. The Magistrate Judge observed that the condition of

treatment could at least theoretically amount to a violation of Plaintiff’s constitutional

rights. Accordingly, he recommended that this claim should be dismissed without

prejudice so that Plaintiff may replead if he desires. The Magistrate Judge recommended

that all other claims be dismissed with prejudice because it would be futile to amend

them. The Court agrees.




                                              4
       Based upon the de novo review of the record, a careful review of Plaintiff’s

objections, and the Court being otherwise duly advised in the premises, the Court hereby

enters the following:


                                            ORDER

       1.     Plaintiff Austin Black Elk’s objections (Doc. No. [13]) to Magistrate Judge

Leo I. Brisbois’s June 4, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Leo I. Brisbois’s June 4, 2019 Report and

Recommendation (Doc. No. [12]) is ADOPTED.

       3.     This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B) for

failure to state a claim upon which relief may be granted as follows:

              a.        The claim that it is a constitutional violation to comply with sex-

       offender treatment as a condition of release is DISMISSED WITHOUT

       PREJUDICE.

              b.        All other claims are DISMISSED WITH PREJUDICE.

       4.     Plaintiff Austin Black Elk’s application to proceed in forma pauperis [Doc.

No. 2] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 26, 2019                       s/Donovan W. Frank
                                             DONOVAN W. FRANK
                                             United States District Judge




                                                5
